 



Exhibit 10.2
EXECUTION COPY
CONSENT AGREEMENT
     This Consent Agreement (“Agreement”) is dated as of March 22, 2006, and is
made by and between Bally Total Fitness Holding Corporation, a Delaware
corporation (“Bally” or the “Company”), and the Persons listed on the signature
pages attached hereto (collectively, the “Holder”). Certain capitalized terms
used herein and not otherwise defined have the meanings set forth in Article VI
hereof.
     WHEREAS, the Holder is the beneficial owner of $19,157,000 in aggregate
principal amount of 9 7/8% Senior Subordinated Notes due 2007 of the Company
(the “Notes”) issued pursuant to the Indenture, dated as of December 16, 1998,
between the Company and U.S. Bank National Association, as trustee (as amended
and supplemented, the “Indenture”);
     WHEREAS, the Company desires to seek waivers (the “Waivers”) through the
Waiver Expiration Dates (as defined below) of any Default or Event of Default
(as such terms are defined in the Indenture) arising from the failure to comply
with the covenants set forth in Sections 7.4 and 10.17 of the Indenture, which
require Bally to file with the SEC, and furnish to the Trustee and holders of
Notes, the reports required to be filed by the Company pursuant to the Exchange
Act;
     WHEREAS, the Company will be undertaking a solicitation of consents (the
“Consent Solicitation”) with respect to the Notes to obtain the Waivers; and
     WHEREAS, the Holder has agreed with the Company to give its consent to the
Waivers in the Consent Solicitation, subject to the conditions set forth below.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, Bally and the Holder hereby agree as follows:
ARTICLE I
AGREEMENT TO GIVE CONSENT TO WAIVERS AND RELATED MATTERS
     Section 1.1 (a) Acknowledgement. The Holder and Bally acknowledges that
Bally has failed to file or may fail to file with the SEC, and has failed or may
fail to furnish to holders of Notes and the Trustee certain of the reports and
notices required by Sections 7.4 and 10.17 of the Indenture and applicable
provisions of the Exchange Act, including the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2005, which was required to be filed
with the SEC on or before March 16, 2006.
     (b) Agreement to Give Consent. In accordance with Section 1.2 below, the
Holder hereby agrees to give its consent to the Waivers in the Consent
Solicitation; provided that Holder shall not be required to give its consent in
the Consent Solicitation in the event that the waivers granted by giving consent
in the Consent Solicitation include additional waivers not described in this
Section 1.1(b). The Waivers will provide that any Default or Event of Default
arising from a failure to comply with the covenants set forth in Sections 7.4
and 10.17 of the Indenture, which require Bally to file with the SEC, and
furnish to the Trustee and holders of Notes, the reports required to be filed
pursuant to the Exchange Act, will be waived through the Waiver Expiration
Dates. The Waivers will also provide that any Notice of Default delivered by the
Holder or the Trustee relating solely to the Events of Default described in
Section 1.1 hereof shall automatically be rescinded and withdrawn and shall no
longer be effective. In addition, the Waivers will provide that any Default by
Bally as a result of its failure to provide notice to the Trustee of a Default
with respect to the matters included in the Waivers under Section 10.18(b) of
the Indenture will be waived through the Waiver Expiration

 



--------------------------------------------------------------------------------



 



Dates. The “Waiver Expiration Dates” will be: (i) 5:00 pm, New York City time,
on July 10, 2006, with respect to the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2005 and the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2006; and (ii) 5:00 pm, New York City
time, on September 11, 2006 (as may be extended by 30 days), with respect to the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2006. By
giving its consent to the Waivers in the Consent Solicitation, the Holder will
authorize the Trustee to enter into a Supplemental Indenture in form and
substance satisfactory to the Trustee for purposes of implementing the Waivers.
     Section 1.2 Further Action by Holder. Subject to Section 1.1(b) above, as
soon as practicable after commencement of the Consent Solicitation, the Holder
shall instruct the DTC Participant(s) that act as custodian(s) for the Notes it
beneficially owns to execute and deliver a letter of consent form, which will
accompany the consent solicitation materials, and shall instruct such DTC
Participant(s) to take all such further action as may be necessary to effect the
consent of the Holder in the Consent Solicitation on behalf of such Holder. In
addition, the Holder shall, at the written request of Bally, at any time and
from time to time following the execution of this Agreement, execute and deliver
to Bally all such further instruments and take all such further action as may be
reasonably necessary or appropriate in order to confirm or carry out its
obligations under this Agreement and the transactions contemplated hereby.
     Section 1.3 Consent Payment. Within one business day after the earlier of
(a) the date on which the Company has received: (i) the consent of the Majority
Lenders (as defined in the Credit Agreement) under the Credit Agreement to make
the payments required hereunder and (ii) requisite consents from holders of its
Senior Notes in order to effect the proposed waivers under the Senior Note
Indenture similar to the Waivers and (b) the date on which the Company and the
Trustee have entered into a Supplemental Indenture to effect the Waivers granted
in the Consent Solicitation, Bally will instruct its transfer agent to deliver
to the Holder 4.4444 shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), in each case per $1,000 in principal amount of Notes
(the “Consent Fee”). In addition, if Bally does not comply with the covenants
set forth in Sections 7.4 and 10.17 of the Indenture with respect to the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2006 by
September 11, 2006, Bally will have the option to extend the Waiver Expiration
Date with respect to such Quarterly Report to October 11, 2006 for an additional
payment to Holder, at its election, of: (1) $3.33; or (2) 1.4815 shares of
Common Stock, in each case per $1,000 in principal amount of Notes (the
“Additional Fee”). Fractional shares that would otherwise be issuable will be
rounded to the nearest whole number, with fractions equal to or greater than 0.5
being rounded up and fractions less than 0.5 being rounded down.
     Section 1.4 Restricted Securities. The Holder understands that the shares
of Common Stock to be issued to it pursuant to this Agreement and the terms of
the Consent Solicitation (the “Shares”) will be issued only in a transaction not
involving any public offering in the United

2



--------------------------------------------------------------------------------



 



States within the meaning of the Securities Act, the Shares have not been
registered under the Securities Act or any other applicable securities law, that
the Shares will be “restricted securities” within the meaning of Rule 144 under
the Securities Act and that (A) prior to the expiration of the holding period
applicable to sales of restricted securities pursuant to Rule 144 under the
Securities Act, the Shares may be offered, resold, pledged or otherwise
transferred only in accordance with any applicable securities laws of any state
of the United States or any other applicable jurisdiction (i) (a) in a
transaction meeting the requirements of Rule 144 under the Securities Act,
(b) outside the U.S. to a foreign purchaser in a transaction meeting the
requirements of Regulation S, or (c) pursuant to a transaction that is otherwise
exempt from the registration requirements of the Securities Act and state
securities laws, (ii) to Bally or (iii) pursuant to an effective registration
statement under the Securities Act and (B) the Holder will notify any subsequent
purchaser from it of the resale restrictions set forth in (A) above, if then
applicable. The Holder agrees that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ACQUIRED IN A TRANSACTION
THAT WAS NOT REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION THEREFROM TO THE
REGISTRATION REQUIREMENTS OF SUCH ACT OR LAWS.”
     Section 1.5 Prohibition of Certain Actions. (a) The Holder further agrees
that, for a period ending on the earliest of (a) one (1) year from the date of
this Agreement, (b) the date of the first annual meeting of the Company held for
the purpose of electing directors after the date of this Agreement, and (c) the
occurrence of an Event of Default (as defined in the applicable document) under
the Indenture, the Senior Note Indenture or Section 8.04, 8.05 or 8.09 (solely
as a result of a default under Section 6.12, 6.14 or 6.15) of the Credit
Agreement (as in effect on the date hereof, and provided that any waiver,
consent or other action after the date hereof on the part of the lenders
pursuant to the Credit Agreement, other than with respect to the Events of
Default described in Section 1.1 and payment of Consent Fees and Additional
Consent Fees), shall not be deemed to cure or otherwise affect such Event of
Default for purposes of this Agreement), at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of the holders of
capital stock of the Company, however called, or in connection with any written
consent of the holders of capital stock of the Company solicited by the Board of
Directors, the Holder will appear at the meeting or otherwise cause the Shares
to be counted as present at such meeting for purposes of establishing a quorum
and vote or consent (or cause to be voted or consented) the Shares (i) in favor
of any proposed strategic transaction (including a merger or consolidation of
the Company with another entity or the sale of substantially all of the
Company’s assets) approved by the Board of Directors (a “Board-Approved
Transaction”) and (ii) against any amendment of the Company’s articles of
incorporation or bylaws, or other proposal or transaction involving the Company
or any of its

3



--------------------------------------------------------------------------------



 



subsidiaries, which amendment or other proposal or transaction was initiated for
the sole purpose of preventing the Board-Approved Transaction; provided, in each
case, that the Holder holds any Shares on the record date for such meeting or as
of the date of such written consent; provided, further, that this Section 1.5(a)
shall no longer apply after any Person has formally initiated (whether by tender
offer, proxy solicitation or other filing that has been or will be mailed
directly to holders of the Company’s Common Stock) a bona fide potential
strategic transaction that is not a Board-Approved Transaction and such
transaction would, if consummated, result in a transaction that the Holder
believes in good faith is reasonably capable of being financed and more
favorable to the Holders from a financial point of view than the Board-Approved
Transaction.
     (b) Notwithstanding the foregoing, none of the covenants in Section 1.5(a)
shall become effective unless and until the Consent Fee has been paid to the
Holder pursuant to Section 1.3.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF BALLY
     The Company represents and warrants to the Holder as follows:
     Section 2.1 Organization and Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite corporate power and
authority (i) to own, lease and operate its properties, to carry on its business
as now being conducted and (ii) to execute, deliver and perform its obligations
under this Agreement, including entering into the Supplemental Indenture, and
the other agreements to be executed by the Company in connection herewith and to
consummate the transactions contemplated hereby and thereby. The Company and its
Subsidiaries are duly qualified to do business and are in good standing in all
jurisdictions wherein such qualification is necessary and where failure so to
qualify would have a material adverse effect on their business, properties,
operations, condition (financial or other), results of operations or prospects
of the Company and its Subsidiaries, taken as a whole. The Company has no equity
investment in any person other than its Subsidiaries.
     Section 2.2 Issuance of the Shares. The Shares will be duly authorized and
when issued in accordance with the terms hereof will be validly issued, fully
paid and nonassessable. There are no preemptive or similar rights of any
stockholder of the Company or any other person to acquire the Shares.
     Section 2.3 Consent Agreement and Other Transaction Documents. This
Agreement and the other agreements and instruments contemplated hereby have been
duly and validly authorized by the Company, this Agreement has been, and each of
the other agreements contemplated by this Agreement will be, duly executed and
delivered by the Company and this Agreement is, and each of the other agreements
contemplated by this Agreement will be, a valid and binding obligation of the
Company enforceable in accordance with its terms, subject as to enforceability
to general principles of equity and to bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally.

4



--------------------------------------------------------------------------------



 



     Section 2.4 Non-Contravention. The execution and delivery by the Company of
this Agreement and the other agreements and transactions contemplated hereby to
which the Company is a party, do not and will not, with or without the giving of
notice or the lapse of time, or both (i) result in any violation of any terms of
the charter documents of the Company; (ii) conflict with or result in a breach
by the Company or any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust or other agreement or instrument
to which the Company is a party or by which the Company or any of its properties
or assets is bound or affected (other than provisions of the Credit Agreement
that may prohibit the Waivers and similar waivers under the Senior Note
Indenture and the related consent payments) or (iii) violate or contravene any
applicable law, rule or regulation or any applicable decree, judgment or order
of any court or Governmental Body having jurisdiction over the Company or any of
its properties or assets.
     Section 2.5 Certain Securities Law Matters. Assuming the accuracy of the
representations and warranties of the Holder set forth in Article III hereof,
the Shares may be issued to the Holder pursuant to this Agreement without
registration under the Securities Act by reason of Section 4(2) thereof and
similar provisions under applicable state securities laws.
     Section 2.6 Capitalization. The authorized capital stock of the Company is
(a) 60,200,000 shares of Common Stock and (b) 10,000,000 shares of preferred
stock, par value $.01 per share (the “Preferred Stock”). All of the outstanding
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and nonassessable, have no preemptive rights and, to
its knowledge, have been issued in accordance with applicable securities laws.
As of March 17, 2006, there were: (a) 38,529,964 shares of Common Stock
outstanding; and (b) there were no shares of Preferred Stock outstanding. As of
March 17, 2006, without giving effect to the Company’s stockholder rights plan
pursuant to which each outstanding share of Common Stock is accompanied by the
right to purchase one one-thousandth (1/1000th) of a share of Series B Junior
Participating Preferred Stock (the “Rights Plan”), the Company had outstanding
options, warrants and similar rights entitling the holders to purchase or
acquire 4,829,792 shares of Common Stock and 54,500 shares of Common Stock
reserved for future grants under the Company’s equity incentive plans. Other
than as set forth in the preceding sentence and with respect to the Rights Plan,
the Company does not have outstanding any securities (or obligation to issue any
such securities) convertible into, exchangeable for or otherwise entitling the
holders thereof to acquire shares of Common Stock. The Company has duly reserved
from its authorized and unissued shares of Common Stock the full number of
shares required for (a) all options, warrants, convertible securities and other
rights to acquire shares of Common Stock which are outstanding and (b) all
shares of Common Stock and options and other rights to acquire shares of Common
Stock which may be issued or granted under the stock option and similar plans
which have been adopted by the Company or any of its Subsidiaries.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE HOLDER
     The Holder represents and warrants to the Company as follows:

5



--------------------------------------------------------------------------------



 



     Section 3.1 Organization and Standing of the Holder. The Holder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of its incorporation or formation and has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and to enter into and, as applicable, perform its obligations
hereunder.
     Section 3.2 Consent Agreement and Other Transaction Documents. This
Agreement and each other agreement contemplated hereby to which the Holder is a
party have been duly and validly authorized on behalf of the Holder. This
Agreement has been, and each of the other agreements contemplated by this
Agreement will be, duly executed and delivered by the Holder and this Agreement
is, and each of the other agreements contemplated by this Agreement will be, a
valid and binding obligation of the Holder enforceable in accordance with their
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally.
     Section 3.3 Non-Contravention. The execution and delivery by the Holder of
this Agreement and the transactions contemplated hereby to which the Holder is a
party, do not and will not, with or without the giving of notice or the lapse of
time, or both (i) result in any violation of any terms of the organizational
documents of the Holder; (ii) conflict with or result in a breach by the Holder
or any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Holder is a party or by which the Holder or any of its properties or assets is
bound or affected or (iii) violate or contravene any applicable law, rule or
regulation or any applicable decree, judgment or order of any court or
Governmental Body having jurisdiction over the Holder or any of its properties
or assets.
     Section 3.4 Ownership. The Holder is the beneficial owner of the aggregate
principal amount of Notes as set forth under Holder’s name on the signature page
hereto. There are no outstanding agreements, arrangements or understandings
under which such Holder or its nominee may be obligated to Transfer any of the
Notes.
     Section 3.5 Investor Representations. The Holder is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in shares representing an investment decision like
that involved in the acquisition of the Shares, including investments in
securities issued by the Company. The Holder is acquiring the number of Shares
set forth in Section 1.3 above in the ordinary course of its business and for
its own account for investment (as defined for purposes of the Hart-Scott-Rodino
Antitrust Improvement Act of 1976 and the regulations thereunder) only, and has
no present intention of distributing any of the Shares nor any arrangement or
understanding with any other persons regarding the distribution of such Shares
within the meaning of Section 2(11) of the Securities Act. The Holder is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act. The Holder understands that the Shares are being
issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Holder’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
shares of Common Stock.

6



--------------------------------------------------------------------------------



 



     Section 3.6 Information Provided. The Holder has received and has had an
opportunity to review, and has been furnished with, all materials relating to
the business, finances and operations of the Company and materials relating to
the issuance of the Shares which have been requested by the Holder. The Holder
has been afforded the opportunity to ask questions of the Company and has
received satisfactory answers to any such inquiries; and the Holder understands
that its investment in the Shares involves a high degree of risk and that no
Governmental Body has passed on or made any recommendation or endorsement of the
Shares.
     Section 3.7 Terms of Consent. The terms of this Agreement were the result
of negotiations between the Holder, the Company, and representatives of the
Company and the Holder and the Holder was given the opportunity to review and
comment upon the proposed terms of this Agreement.
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES
     Section 4.1 Further Action by Bally. (a) Bally shall, at the written
request of the Holder, at any time and from time to time following the execution
of this Agreement, execute and deliver to the Holder all such further
instruments and take all such further action as may be reasonably necessary or
appropriate in order to confirm or carry out its obligations under this
Agreement and the transactions contemplated hereby.
     (b) So long as the restrictions in Section 1.5(a) above are effective,
Bally shall provide to Holder an officer’s certificate with respect to
compliance with the covenants described in clause (c) of Section 1.5(a) within
one business day after a compliance certificate is required to be delivered to
the Agent under the Credit Agreement pursuant to Section 6.03(e) of the Credit
Agreement.
     (c) Bally acknowledges that each of the Indenture and the Senior Note
Indenture provides that the holders of at least a majority in aggregate
principal amount of outstanding Notes and Senior Notes, as the case may be, may
consent to the requested Waivers of a Default under the Indenture or Senior Note
Indenture, respectively. Bally further acknowledges that the Majority Lenders
(as defined in the Credit Agreement) may consent to the requested amendment or
waiver of the Credit Agreement. Bally agrees that it will work in good faith and
use best efforts to obtain, as promptly as possible after the date hereof
(i) the consent of the Majority Lenders under the Credit Agreement to make the
payments required hereunder and (ii) the requisite consents from holders of its
Senior Notes in order to effect the proposed waivers under the Senior Note
Indenture similar to the Waivers, in each case such that the payment to the
Holder pursuant to Section 1.3 can be made.
     Section 4.2 Publicity. Neither the Company nor the Holder shall, nor shall
they permit their respective Agents to, issue or cause the publication of any
press release or make any other public statement, filing or announcement with
respect to this Agreement and the transactions contemplated hereby without the
prior approval of the other party; provided, however, that the Company shall be
entitled, without the prior approval of the Holder, to make any press release or
other public disclosure with respect to such transactions as is required by
applicable law or the NYSE; provided, further, that the Company shall not
specifically name the Holder in any such

7



--------------------------------------------------------------------------------



 



release without the prior approval of the Holder unless specifically required by
applicable law or the NYSE to name the Holder. The Company and the Holder shall
cooperate in issuing press releases or otherwise making public statements with
respect to this Agreement and the transactions contemplated hereby, which
cooperation shall include first consulting the other party hereto concerning the
requirement for, and timing and content of, such public announcement.
     Section 4.3 Registration of Shares. (a) Effective upon the execution of
this Agreement, that certain Registration Rights Agreement, dated as of
January 17, 2006, among the Company and the holders of Common Stock named
therein, is hereby amended, pursuant to Section 11 thereof as follows:

  (i)   the definition of “Registrable Securities” is hereby amended and
restated in its entirety to read as follows: “Registrable Common Stock” means
any of the Common Stock owned by the Holders from time to time, whether now or
in the future, and any other securities issued or issuable with respect to or in
exchange for such shares of Common Stock; provided, however, that a share of
Common Stock will cease to be Registrable Common Stock after it has been sold:
(a) under a registration statement effected pursuant hereto; or (b) pursuant to
Rule 144 promulgated under the Securities Act.

     (b) All expenses incident to the Company’s performance of or compliance
with its obligations under the registration rights agreement will be borne by
the Company, including, without limitation, the reimbursement of the eligible
holders thereunder for the reasonable expenses of one legal counsel incurred
relating to the registration of Registrable Common Stock as set forth above.
     Section 4.4 Approval Right. Without the prior approval of the Holder, Bally
will not: (i) pay any holder of the Notes for the Waivers or any holder of the
Senior Notes for similar waivers under the Senior Notes Indenture with respect
to Bally’s failure to comply with its reporting obligations thereunder, in
either case in excess of the Consent Fee and the Additional Fee (provided that
any initial consent fee paid in cash shall not be in excess of $10.00 per $1,000
in principal amount) or (ii) pay the lenders under the Credit Agreement for
their approval of the waivers under the Indenture and the Senior Notes Indenture
and the related consent payments in excess of the Consent Fee and the Additional
Fee (provided that any initial consent fee paid in cash shall not be in excess
of $10.00 per $1,000 in principal amount).
ARTICLE V
CONDITIONS PRECEDENT TO EFFECTIVENESS
     The effectiveness of the Waivers provided by the Holder pursuant to the
Consent Solicitation will be subject to the conditions set forth in the consent
solicitation materials, including, without limitation, the following conditions:
     Section 5.1 Consents. Bally having received: (i) requisite consents from
holders of its Senior Notes in order to effect proposed waivers under the Senior
Note Indenture similar to the Waivers; (ii) consents relating to the Waivers and
the similar waivers under the Senior Note

8



--------------------------------------------------------------------------------



 



Indenture and the related consent payments having been received from the
necessary lenders under the Credit Agreement.
     Section 5.2 No Violations. In the sole judgment of the Company, there shall
not be any law or regulation, any injunction or action or other proceeding
(pending or threatened) that (in the case of any action or proceeding if
adversely determined) would make unlawful, invalid or enjoin the implementation
of the Waivers or payment of the Consent Fee or the Additional Fee or that would
question the legality or validity thereof.
ARTICLE VI
DEFINITIONS
     Section 6.1 Definitions. As used in this Agreement, in addition to the
terms defined elsewhere, the following terms shall have the meanings set forth
below, unless the context otherwise requires:
     “Agent” shall mean, with respect to any Person, any officer, director,
employee, stockholder, controlling person (within the meaning of the Securities
Act), affiliate or authorized agent of such Person.
     “Credit Agreement” shall mean the Credit Agreement, dated as of
November 18, 1997 (as amended and restated as of October 14, 2004 and as further
amended and supplemented from time to time), among Bally Total Fitness Holding
Corporation, as Borrower, the Several Banks and Other Financial Institutions
Parties Thereto, JPMorgan Chase Bank, as Agent, Deutsche Bank Securities Inc.,
as Syndication Agent, LaSalle Bank National Association, as Documentation Agent,
and JPMorgan Securities Inc., as Sole Lead Arranger and Sole Bookrunner.
     “DTC” shall mean The Depository Trust Company, a limited purpose trust
company.
     “DTC Participant” shall mean a participating organization in DTC.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Governmental Body” shall mean any government or political subdivision
thereof, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision thereof, or any
federal or state court or arbitrator.
     “Holder” shall have the definition set forth in the first paragraph of this
Agreement and all of its successors and assigns.
     “Person” means any individual, corporation, partnership, joint venture,
trust, estate, limited liability company, unincorporated organization or
governmental agency.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.

9



--------------------------------------------------------------------------------



 



     “Senior Note Indenture” means the Indenture, dated as of July 2, 2003 (as
supplemented on July 22, 2003, December 7, 2004 and September 2, 2005), by and
among Bally Total Fitness Holding Corporation, as Issuer, the Guarantors party
thereto and U.S. Bank National Association, as Trustee.
     “Senior Notes” means the 10 1/2% Senior Notes due 2011 of Bally Total
Fitness Holding Corporation.
     “Subsidiary” means any Person, a majority of the capital stock of which is
owned by the Company or another Subsidiary of the Company.
     “Trustee” shall mean U.S. Bank National Association.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Costs, Expenses and Taxes. Each party shall bear its own costs
and expenses in connection with the preparation, execution and delivery of this
Agreement and the issuance of the Shares and payment of the cash consideration;
provided, however, that the Company will pay for the reasonable fees and
expenses of counsel to the Holder in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any actions
requested by the Company pursuant to Section 1.2. The Company shall pay any and
all stamp and other taxes payable or determined to be payable in connection with
the execution and delivery of this Agreement and the delivery of consent for the
cash and Shares.
     Section 7.2 Survival of Representations. The representations, warranties,
covenants and agreements of the Holder and the Company contained in this
Agreement shall survive the execution of the Supplemental Indenture.
     Section 7.3 Prior Agreements. This Agreement and the other agreements
contemplated hereby constitute the entire agreement between the parties
concerning the subject matter hereof and supersedes any prior representations,
understandings or agreements. There are no representations, warranties,
agreements, conditions or covenants, of any nature whatsoever (whether express
or implied, written or oral) between the parties hereto with respect to such
subject matter except as expressly set forth herein and in the other agreements
contemplated hereby.
     Section 7.4 Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision or the validity and enforceability of this Agreement in any
other jurisdiction.
     Section 7.5 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW RULES.
     Section 7.6 Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of, or
affect the interpretation of, this Agreement.

10



--------------------------------------------------------------------------------



 



     Section 7.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.
     Section 7.8 Assignment; Binding Effect. The Holder shall not convey, assign
or otherwise transfer any of its rights or obligations under this Agreement
without the express written consent of Bally, and Bally shall not convey, assign
or otherwise transfer any of its rights and obligations under this Agreement
without the express written consent of the Holder. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement will limit or
otherwise restrict the ability of the Holder to transfer its Notes, but the
agreement of the Holder to give its consent to the Waivers, and only such
agreement, will bind every subsequent holder of the Notes.
     Section 7.9 Waiver; Remedies. No delay on the part of any Holder or Bally
in exercising any right, power or privilege under this Agreement shall operate
as a wavier thereof, nor shall any waiver on the part of any Holder or Bally of
any right, power or privilege under this Agreement operate as a waiver of any
other right, power or privilege of such party under this Agreement, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement.
     Section 7.10 Amendment. This Agreement may be modified or amended only by
written agreement of the parties to this Agreement.
     Section 7.11 Termination. This Agreement shall automatically terminate
without any action by the parties hereto if the Supplemental Indenture
implementing the Waivers has not been executed and become effective by 6:00pm
Eastern Daylight Time on May 15, 2006. In addition, the Holder may terminate
this Agreement at any time after April 14, 2006 if it has not received the
Consent Fee by such date. Such termination by the Holder shall not relieve any
party hereto of liability for breach of this Agreement.
     Section 7.12 Liability. The obligations hereunder of each of the entities
on the signature pages hereto that comprise the Holder shall be several, and not
joint, and each such entity shall only be obligated with respect to its pro rata
portion of any such obligation based on its percentage ownership of the
aggregate principal amount of Notes reflected on the signature pages hereto.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
officers, as of the date first above written.

                  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:   /s/ Marc D. Bassewitz
 
   
 
  Name:        
 
           
 
  Title:        
 
           
Date: March 22, 2006
           
 
                EVEREST CAPITAL LIMITED, as agent for         HFR ED Advantage
Master Trust         Everest Capital Event Fund, LP         GMAM Investment
Funds Trust II         Everest Capital Debt Opportunity Fund, LP    
 
           
 
  By:   /s/ Malcom Stott
 
   
 
  Name:   Malcom Stott    
 
  Title:   Chief Operating Officer    
 
           
 
           
 
  By:   /s/ Eric Graham
 
   
 
  Name:   Eric Graham    
 
  Title:   Principal    
 
           

 